UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6924


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT LARRY JEFFREY, JR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:98-cr-00145-HCM-5)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Larry Jeffrey, Jr., Appellant Pro Se.  Scott W. Putney,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert        Larry        Jeffrey,      Jr.,        appeals       the          district

court’s      order       granting          his   motion    for        reduction         of       sentence

pursuant to 18 U.S.C. § 3582(c) (2006).                           Jeffrey argues that the

district court erred by not conducting a full resentencing.                                           We

have     reviewed          the     record        and     find         no    reversible             error.

Accordingly, we affirm.                     United States v. Jeffrey, No. 2:98-cr-

00145-HCM-5 (E.D. Va. filed May 14; entered May 21, 2008); see

United    States         v.    Dunphy,        551   F.3d    247,       257       (4th    Cir.       2009)

(“When a sentence is within the guidelines applicable at the

time    of       the    original       sentencing,        in     an    18    U.S.C.          §   3582(c)

resentencing            hearing,       a    district      judge       is    not    authorized         to

reduce       a     defendant’s         sentence         below     the       amended          guideline

range.”).          We dispense with oral argument because the facts and

legal    contentions            are        adequately     presented          in    the       materials

before       the       court   and     argument         would    not       aid    the     decisional

process.

                                                                                                 AFFIRMED




                                                    2